               Case 2:20-cv-01135-RSL Document 22 Filed 01/27/21 Page 1 of 2




 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT FOR THE
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8    OLASEBIKAN N. AKINMULERO,                        NO. C20-1135-RSL

 9                             Plaintiff,              ORDER
        v.
10
      DEPARTMENT OF HOMELAND
11    SECURITY,

12                             Defendant.

13
             THIS MATTER came before the Court on the parties’ Agreed Joint Motion for an
14
     Extension of Deadlines. The Court has reviewed the Motion and all evidence submitted
15 in support of, as well as the pleadings on file, and is otherwise fully informed.
             It is hereby ORDERED that good cause is shown for the requested relief, and the
16
     Motion is granted. Defendant shall have an extension until March 1, 2021 to file the
17
     certified administrative record in this action.
18
             DATED this 27th day of January, 2021.
19

20
                                                 ROBERT S. LASNIK
21                                               United States District Court Judge

      ORDER                                                                UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVE., STE. 700
      C20-1135-RSL - 1
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
             Case 2:20-cv-01135-RSL Document 22 Filed 01/27/21 Page 2 of 2




 1
     Presented by:
 2
   BRIAN T. MORAN
 3 United States Attorney

 4
     /s/ Patricia D. Gugin
 5   PATRICIA D. GUGIN, WSBA #43458
     Assistant United States Attorney
 6   United States Attorney’s Office
     1201 Pacific Avenue, Ste. 700
 7   Tacoma, WA 98402
     Phone: 253-428-3832
 8   Fax: 253-428-3826
     E-mail: pat.gugin@usdoj.gov
 9
     Attorneys for Defendant
10

11 s/ Olasebikan N. Akinmulero
   OLASEBIKAN N. AKINMULERO
12 PRO SE
   3606 S. 180th St., #C35
13 Seatac, WA 98188
   Phone: 206-859-0212
14 Wzup1tm@yahoo.com

15

16

17

18

19

20

21
     ORDER                                                     UNITED STATES ATTORNEY
                                                                 1201 PACIFIC AVE., STE. 700
     C20-1135-RSL - 2
                                                                TACOMA, WASHINGTON 98402
                                                                       (253) 428-3800
